DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-5 and 8-10 in the reply filed on 06/03/2022 is acknowledged.
Claims 6-7 and 11-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2022.
Drawings
The drawings are objected to because in Step “102” of fig. 3, there is recited “Embedd”, which appears to be a simple typographical error.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  “to embed each piezoelectric element in said plurality of piezoelectric elements and each integrated circuit in said plurality of integrated circuits in said dielectric material” (lines 10-12; emphasis added). This appears to be a simple word choice or typographical error. As can been seen in the above citation, the third instance of the word “in” is correctly used, because the piezoelectric elements and integrated circuits are being embedded in dielectric material. However, the first two instances of the word “in” should be replaced with “of”, because it is impossible to embed a piezoelectric element in itself, and it is similarly not possible to embed the integrated circuit in itself. The claim language should read: “to embed each piezoelectric element of said plurality of piezoelectric elements and each integrated circuit of said plurality of integrated circuits in said dielectric material”. Appropriate correction is required.
Claims 2 and 4 are objected to for the same reason as claim 1. The disclosed: “integrated circuit in said plurality of integrated circuits” and “piezoelectric element in said plurality of piezoelectric elements”, should be amended in the same manner as claim 1. The claims should instead recite: “integrated circuit of said plurality of integrated circuits” and “piezoelectric element of said plurality of piezoelectric elements”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the step of fabricating said ultrasonic transducer panel comprises the steps of…” in claim 1, line 5. This limitation is not believed to invoke 112(f) interpretation, because it is immediately followed by disclosure of sufficient structures and actions required in each of the recited method steps.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Allowable Subject Matter
Claims 1-5 and 8-10 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not reasonably disclose or teach all of the limitations of claim 1 as presented. The pertinent prior art has been cited previously and in the concurrently attached PTO-892. Of those references, the most relevant art is to: Schmitt et al. (US 2010/0239133 A1), JP 2009-164333 A (Epson Toyocom Corp, hereinafter “Epson”), Fennell et al. (US 2014/0352440 A1), Lal et al. (US 2014/0355381 A1), and He et al. (US 2018/0314871 A1).
Schmitt is found to be the most nearly related prior art listing; however, it does not disclose a number of elements of claim 1. Schmitt and Epson were used in a combination rejection of the parent international application (PCT/SE2018/050938). Respectfully, as based upon current US Patent prosecution practice, the Examiner does not agree with the prior art rejection applied to claim 1 of the parent application. The prior art rejection of the parent application appears to overgeneralize the steps of the method as well as their effects. It would not be obvious to have modified the Schmitt reference to include the limitations of Epson. Such a combination of references would improperly rely upon hindsight reasoning. Initially it is noted that the rejection required more than one embodiment of Schmitt to be combined, without any explanation of that fact. While it is not necessarily improper to combine embodiments in a rejection, there must be rationale provided, and therein none is given. In addition to the deficiencies of Schmitt already mentioned in the PCT rejection, Schmitt does not even consider thinning the dielectric material (602). In fact, Schmitt explicitly recites that thinning is entirely unnecessary in the disclosed method (par. 0068). Still further, the order of operations of the majority of the claimed steps is required to be performed as disclosed (aside from the two arranging steps which can be performed in either order, or simultaneously). On the contrary, Schmitt does not thin the dielectric, does not form a first electrode layer after thinning. Perhaps most importantly, it is not obvious to modify the method of Schmitt to accommodate all of the above deficiencies, and also to further modify it to include arranging a plurality of integrated circuits on the substrate from Epson. That modification requires significant changes to the method (different steps and different order of operations), and requires an entirely different product to be formed. 
Fennell provides a related product (10; fig. 4) having piezoelectric elements (22) as well as integrated circuits (32, 36) (figs. 2-3A). However, Fennell discloses a distinct method of manufacture as shown in figs. 5 and 6. Fennell does not cure the above deficiencies.
Lal also discloses a closely relevant product (fig. 1B) having at least three integrated circuits and as many piezoelectric elements. Lal does not disclose the claimed method, nor the missing elements of that method as detailed in Schmitt and Epson.
He discloses a related method (fig. 6) which is also deficient, though the product being formed in fig. 5D is similar to the structures of the claimed product of the method.
None of the references, alone or in combination, is found to anticipate or teach all of the limitations of claim 1.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729